Order of Appellate Term affirming judgment of the Municipal Court and said judgment reversed on the law and a new trial ordered, costs to appellant to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate that he will agree to the entry of judgment for $350 against both defendants, in which event the order is affirmed, with costs as provided by the Municipal Court Code.† The record plainly shows confusion in the rendition of the verdict, and so in the interest of justice a new trial should be had if the stipulation be not given. The jury rendered a verdict for the plaintiff against the defendant, appellant, and the codefendant, Black Beauty Cab Corporation, “ in the sum of $350 each.” The verdict was recorded, and the appellant’s motion to set it aside was denied. The jury’s duties and powers thereupon ceased, in so far as this ease was concerned, and its members remained in court during the term “ as individuals, and no longer as an organized group, an arm or agency of the law.” Three days later the court reconvened the jury and sent it back to further consider the case. The verdict as originally rendered and entered was legally sufficient for $350. (Farber v. Demino, 254 N. Y. 363.) The learned justice was without power to reassemble the jury and send- it back to reconsider the verdict and enter judgment as upon a verdict for $700. (Porret v. City of New York, 252 N. Y. 208; International-Madison Bank & Trust Company v. Silverman, 234 App. Div. 619.) Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.

 See N. Y. City Mun. Ct. Code (Laws of 1915, chap. 279), §§ 164, 172.— [Rep.